1

2

3

4

5

6

7

8                                     UNITED STATES DISTRICT COURT

9                                CENTRAL DISTRICT OF CALIFORNIA

10

11   RAFAEL ARROYO, JR.,                        )   Case No. CV 21-0472 FMO (MAAx)
                                                )
12                       Plaintiff,             )
                                                )
13                v.                            )   JUDGMENT
                                                )
14   RAY C. BROWNFIELD, et al.,                 )
                                                )
15                       Defendants.            )
                                                )
16
           IT IS ADJUDGED THAT the above-captioned action is dismissed without prejudice.
17
     Dated this 2nd day of July, 2021.
18

19
                                                                          /s/
20                                                             Fernando M. Olguin
                                                            United States District Judge
21

22

23

24

25

26

27

28
